UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1886


FRANKIE ROCCHETTI,

                Plaintiff - Appellant,

          v.

LOWE’S HOME CENTERS, INC.; THE GORILLA GLUE COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:12-cv-07447)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER and MOTZ, Circuit Judges. 1


Affirmed by unpublished per curiam opinion.


Frankie Rocchetti, Appellant Pro Se.   Edgar Allen Poe, Jr.,
PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.


     1
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2006).
PER CURIAM:

               Frankie Rocchetti appeals the district court’s order

accepting the recommendation of the magistrate judge, granting

summary    judgment          in     favor     of        Appellees,          and   dismissing         his

complaint.           On    appeal,       we   confine       our        review      to    the     issues

raised    in    the       Appellant’s         brief. 2           See    4th       Cir.    R.     34(b).

Because Rocchetti’s informal brief is conclusory and does not

challenge      the        basis    for    the       district      court’s          denial      of    his

strict products liability claim for lack of causation, Rocchetti

has forfeited appellate review of that portion of the court’s

order.

               With       regard     to       the       failure        to     warn       claim,      the

magistrate judge recommended that relief be denied and advised

Rocchetti       that       failure       to     file       timely       objections          to      this

recommendation could waive appellate review of a district court

order    based       upon     the    recommendation.                   Rocchetti         has     waived

appellate review of the failure to warn claim by failing to file

objections       after        receiving         proper       notice.              See     Wright     v.

Collins,       766     F.2d       841,    845-46          (4th    Cir.        1985);       see      also

Thomas v. Arn, 474 U.S. 140 (1985).


     2
       To the extent that Rocchetti challenges the district
court’s rejection of his demand for prosecution of others, we
conclude that the court properly denied relief.     See Linda
R.S. v. Richard D., 410 U.S. 614, 619 (1973).



                                                    2
          Accordingly, we affirm the district court’s judgment.

We grant Rocchetti leave to proceed on appeal in forma pauperis,

and we dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3